      Case 2:19-cv-10374-PA-E Document 84 Filed 01/24/20 Page 1 of 2 Page ID #:419



1  Mark Schlachet (OSB 0009881) [Admitted PHV]
   markschlachet@me.com
2
  3515 Severn Road
3 Cleveland, Ohio 44118
  Tel: (216)225-7559 Fax: (216)932-5390
4
     Attorney for Defendants
5

6    Christopher J. Hammond (SBN 150024)
     chammond@bizlawpro.com
7    21540 Prairie Street, Unit A Chatsworth, CA 91311
     Tel: (866)625-2529 Fax: (866)463-9285
8

9    Local Counsel for Defendants

10
                           IN THE UNITED STATES DISTRICT COURT
11
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
12

13   THIMES SOLUTIONS, INC.                         Case No.: CASE NO. CV 19-10374 PA
14                  Plaintiff,
15
     vs.                                            NOTICE TO HON. COURT OF TWO
                                                    PARTIES DIMISSAL WITHOUT
16
     TP-LINK USA CORPORATION, et al                 PREJUDICE PRIOR TO TRANSFER
17

18                   Defendants.

19

20           Plaintiff Thimes Solutions, Inc. dba Universal Goods & Sales (“TSI”),
21
     hereby gives notice that certain parties to this litigation, to wit: Mikhail J Fikhman
22

23   and Prevagen, Inc.. were dismissed without prejudice prior to the transfer of this

24   case from the United States District Court for the Southern District of New York to
25
     this Honorable Court. Such dismissal are recorded at ECF Nos. 40 and 42 on the
26

27   Court’s docket sheet.
28
     Case 2:19-cv-10374-PA-E Document 84 Filed 01/24/20 Page 2 of 2 Page ID #:420



1

2

3                                                      LAW OFFICE OF MARK SCHLACHET

4                                                      /s/ Mark Schlachet
                                                       Mark Schlachet (admitted PHV)
5
                                                       3515 Severn Road
6                                                      Cleveland, OH 44118
                                                       Telephone: (216) 225-7559
7                                                      Facsimile: (216) 932-5390 Email:
                                                       markschlachet@me.com
8

9                                                      Attorney for Plaintiff Thimes Solutions Inc.

10                                                     LA LAW GROUP, APLC
                                                       /s/ Christopher J. Hammond Christopher J.
11
                                                       Hammond (SBN 150024) 21540 Prairie
12                                                     Street, Unit A Chatsworth, CA 91311
                                                       Telephone: (866) 625-2529
13                                                     Facsimile: (866) 463-9285
                                                       Email: chammond@bizlawpro.com
14

15
                                                       Attorney for Plaintiff Thimes Solutions Inc.
16

17

18                           CERTIFICATE OF SERVICE OF NOTICE

19          Undersigned counsel to Plaintiff Thimes Solutions Inc. hereby certifies that on January
20
     24, 2020 all parties entitled to service via the Court’s ECF system were served accordingly.
21

22
                                                                 /s/Mark Schlachet__________
23                                                               Mark Schlachet
24

25

26

27

28
